DETAILED ACTION
Claim Rejections - 35 USC § 112
Claim 1, and its dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites a preheat mechanism configured to preheat the first face of the primary flame holder to at least a startup temperature, the startup temperature being sufficient to ignite a mixture of the fuel flow and air.  The written description of the elected Fig. 10 embodiment is devoid of this language or similar language.  The written description of the Fig. 10 embodiment is silent concerning a startup temperature being sufficient to ignite the fuel, let alone a startup temperature sufficient to ignite the fuel at the first face.  This language is also not found in the other embodiments.  For example, in the Fig. 2B, 3, 4, and 5 embodiments, ignition occurs when a fuel stream contacts a heated portion of the flame holder.  However, the heated portion of the flame holder does not need to be the first face.   For example, para. 42 of the pgpub states, in part, “[a]s the uncombusted fuel mixture reaches the flame holder 104, the mixture auto-ignites, at least within the portion of the flame holder that has been heated beyond the startup threshold”.  The quoted portion of the flame holder does not have to be the first face. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauzey (US 20040058290 A1) in view of Donnelly (US 3358731 A) and Roychoudhury (US 20110165300 A1).
Regarding claim 1, Mauzey discloses a burner, comprising: 
a primary nozzle (52) having a longitudinal axis and configured to emit a fuel flow (46); 
a primary flame holder (60) having first and second faces (upstream and downstream faces, respectively) and a plurality of apertures extending through the flame holder from the first face to the second face (para. 35), positioned with the first face toward the nozzle and intersecting the longitudinal axis of the nozzle 
Mauzey fails to disclose:
a preheat mechanism configured to preheat at least the first face of the primary flame holder to at least a startup temperature, the startup temperature being sufficient to ignite at the first face of the primary flame holder a mixture of the fuel flow and air from a combustion air aperture disposed proximate the primary nozzle and received at the first face of the primary flame holder.

Donnelly teaches a burner comprising a preheat mechanism configured to preheat at least the first face (7, 26) of the primary flame holder to at least a startup temperature, the startup temperature being sufficient to ignite a mixture of the fuel flow and air received at the first face of the primary flame holder (col. 5, lines 15-17 and col. 5, lines 41-42).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Mauzey to include a preheat mechanism (and replace the spark plug 70) configured to preheat at least the first face of the primary flame holder to at least a startup temperature, the startup temperature being sufficient to ignite a mixture of the fuel flow and air received at the first face of the primary flame holder.  
The modification merely replaces one known igniter for another type of igniter.  Moreover, the preheat mechanism of Donnelly has several advantages.  First, the preheat mechanism is compact since it is integrated with the primary flame holder.  The spark plug 70 of Mauzey is relatively large and bulky.  Second, the firing tips of the spark igniters are known to degrade over time due to repeated wear from the sparking action (the firing tips blacken, thereby increasing the electrical resistance).  Eventually the firing tip 107 of the spark igniter 70 would stop functioning. The preheat mechanism of Mauzey does not have this problem since it does not rely on sparks to ignite the fuel.  Lastly, the modification promotes combustion efficiency since the primary flame holder 60 is heated directly, which means the combustion mixture (Mauzey, 48) would heat up sooner and to a higher temperature before entering the combustion chamber 102.  
Roychoudhury teaches a liquid fuel atomizer for a burner, comprising a combustion air aperture (outlet of chamber 9 and/or 10, see Fig. 2) disposed proximate the primary nozzle (11).   It would have been obvious to a person skilled in the art at the time of effective filing of the application to substitute the fuel atomizer (50) of Mauzey with the fuel atomizer of Roychoudhury (which include elements 7-11, see Fig. 2) since Mauzey discloses that any fuel atomizer would be suitable for his burner (see para.48).   Moreover, a person skilled in the art .  
Claims 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauzey (US 20040058290 A1) in view of Donnelly (US 3358731 A) and Roychoudhury (US 20110165300 A1), as applied to claim 1, and further in view of Kaehni (US 2604936 A).
Regarding claim 16, Mauzey fails to disclose wherein the preheat mechanism includes a secondary flame holder configured to support a flame in a position between an operative position of the primary nozzle and the first face of the primary flame holder.  
However, Kaehni teaches a secondary flame holder (31, Fig. 11) configured to support a flame in a position between an operative position of the primary nozzle (29) and the first face of the primary flame holder (30).  With this configuration, the flame can be “spread, contracted, or elongated, selectively” (col. 7, line 66 – col. 8, line 13). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Mauzey wherein the preheat mechanism includes a secondary flame holder configured to support a flame in a position between an operative position of the primary nozzle and the first face of the primary flame holder.  There are several advantages provided by the modification.  First, the flame can be controlled to be evenly distributed across the primary flame holder.  This prevents potentially damaging hot spots on the primary flame holder.  Second, flame noise and flame flickering due to pressure oscillations can be reduced.   Flame flickering creates unwanted pollutants.  Third, the configuration helps intimately mix the fuel and air for more complete combustion.  Lastly, the configuration would help ignite the flame since the configuration can contract and elongate the fuel-air mixture and this concentrated mixture is easier to ignite.  
Regarding claim 17, modified Mauzey discloses wherein the secondary flame holder has a toroid shape (Kaehni, 31).
.  
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauzey (US 20040058290 A1) in view of Donnelly (US 3358731 A), Roychoudhury (US 20110165300 A1), and Kaehni (US 2604936 A), as applied to claim 16, and further in view of Cleveland II (US 2707372 A)
Regarding claim 24, modified Mauzey fails to disclose wherein the secondary flame holder is movable between a preheat position and a normal operation position of the secondary flame holder.  
However, Cleveland II teaches an afterburner comprising a movable flame holder (20) between an operative position (Figs. 2, 9) and a non-operative position (Figs. 4, 9). It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Mauzey wherein the secondary flame holder is movable between a preheat position and a normal operation position of the secondary flame holder.  With the modification, if the secondary flame holder is not needed, then it can be moved out of position.  For example, in the rejection of claim 16, it was asserted that the configuration could help with ignition and once there is ignition then the secondary flame holder can be moved away since it is no longer needed.  The secondary flame holder can also be moved out of position if it is not needed during post startup operation.  For example, it may not be needed if flame oscillations and noise is not a major issue.  



         Response to Arguments
112 rejection

Applicant asserts:
First, it is not clear what is meant by "Fig. 10 embodiment is devoid of this language”.  Figure 10 does not include any language …. Claim 1 recites among its features a preheat mechanism "configured to preheat at least the first face of the primary flame holder to at least a startup temperature ... at the first face of the primary flame holder." The examiner has accepted this language and therefore arguably accepts any configuration described in the as-filed specification that is applicable to the illustrated structure. More specifically, the examiner must consider some parts of the disclosure outside of paragraphs that include the language "Figure 10" in order to consider claim 1 "as a whole." 

Furthermore, the Examiner cannot pick and choose which methods or Section 112, sixth paragraph limitations can be applied and which cannot. Any disclosure relating to a "configure[ation] to preheat at least the first face of the primary flame holder to at least a startup temperature" is available as support for claim features. 

Examiner’s response:
The Examiner asserts that the written description of the Fig. 10 embodiment is devoid of supporting language.  
It is not clear what the Applicant meant by, “[t]he examiner has accepted this language…” The Examiner does not accept that the language is supported by the originally filed disclosure.  Moreover, even if this language were found to describe one or more of the embodiments, it does not mean that that this language provides support for every embodiment.  
It is not clear what the Applicant meant by “the Examiner cannot pick and choose which methods or Section 112, sixth paragraph limitations can be applied and which cannot”.  
Applicant asserts that “[a]ny disclosure relating to a configure[ation] to preheat at least the first face of the primary flame holder to at least a startup temperature is available as support for claim features” (internal quotes omitted).  The Examiner respectfully disagrees.  For 

Applicant asserts:
Next, the Office action bases the rejection on the idea that "the heated portion of the flame holder need not be the first face." Even if this statement were true, it would not eliminate the first face as a heated portion. 

The embodiment of Figure. 10-and also the other embodiments of FIGS. 2B, 3, and 4-are arranged so that the first face 114 of the primary flame holder 104 is closer to the source of heat, a flame 148 held, in Figure 10, at a startup flame holder 226 (i.e., "a preheat mechanism". Therefore, the heat-as a person skilled in the art would recognize and accept-will be greatest on the lower face, because that is the part closest to the flame 148. More specifically, the skilled person will know that: hot-flame infrared radiation will reach the lower face in greater amounts than the upper surface; heat on the lower surface must be conducted to the upper surface through the primary flame holder, implying a higher temperature on the bottom; and convection heat carried by hot flame gasses will impart more heat to the lower face, if the gasses are at a higher temperature than the flame holder, because they will be cooled on their way through. These are conclusions based on physics.

Examiner’s response:
The issue is not whether it is possible that the heated portion is a first face.  The issue is whether the Applicant had possession of the claimed subject matter.  Here, the Applicant introduced new language that is not supported by the originally filed disclosure.  
Applicant asserts that the heat would be greatest at the lower face because it is closest to the flame.  This may be true in some cases, but it is not necessarily true in all cases.  For example, if the startup flame is switched on for a period of time to heat up the primary flame holder 104 and then switched off for a period of time, then the temperature gradient in the primary flame holder (if one exists) would disappear due to the equilibrium effect.  In other words, heat would spread throughout the primary flame holder such that the temperature of the primary flame holder becomes uniform.  

Applicant asserts:
Here the Examiner rephrases his earlier statement that "the heated portion of the flame holder need not be the first face", that does not support the rejection. However, the claim does not require that that only the first face be heated; it recites that "at least the first face" is preheated. Similarly, the cited portion of paragraph 42 does not prohibit a first face from being ignited at the first face-the language is that the mixture auto- ignites "at least within the portion of the flame holder that has been heated beyond the threshold temperature. Thus, even if such portion is somehow construed to be distinct from the first face (this is not demonstrated in the Office Action), it naturally follows, in view of all the cited embodiments, that the cited portion may reach the threshold temperature as a result of conduction from the first face. That a "portion of the flame holder ... has been heated beyond the threshold temperature" is only possible, in the case of the embodiment in Figure 10, if the first face is heated to at least the threshold temperature. Thus, in Fig. 10, the heated portion does need to include the first face of the primary flame holder.

Examiner’s response:
The cited language was used to demonstrate that the Applicant does not have possession of the claimed subject matter, in the Fig. 10 embodiment or in other embodiments, where the first face reaches a startup temperature sufficient to ignite the fuel and air mixture.   The issue is not whether it is physically possible that the first face can reach this startup temperature.  

Applicant asserts:
Further still, the Examiner's remarks on page 7 (Response to Arguments) can be traversed based on his unsupported assertion that the cited method of paragraph [0012] "concerns a specific, but unknown embodiment [which] is not applicable to all of the embodiments [and therefore] not necessarily applicable to the Fig. 10 embodiment." Even if that paragraph is limited to one specific method, that does not imply a specific structure.  Moreover, the Examiner's statement appears to be an attempt to prove a negative that is not provided in the specification. Any method disclosed in the specification is applicable to any disclosed structural embodiment unless it requires specific limiting structure.

Examiner’s response:
an embodiment (singular), which suggests that it is for one specific but unknown embodiment.  The unknown embodiment must be one of the embodiments shown in the figures. 
The Examiner respectfully disagrees that the method for an embodiment is applicable to any disclosed structural embodiment.  A method for a single embodiment does not provide support for every embodiment.  


103 rejection
For a response to the arguments directed at the newly added limitations, please see the rejection of claim 1.  

Applicant asserts:
Turning to Mauzey, Mauzey's combustion air is preheated by a glow plug 20, which heats the air "to a temperature between the flash-point temperature and the auto- ignition temperature of fuel" (paragraph [0045]). Mauzey explains that, after the apparatus is warmed, fuel is injected, with "the low vapor pressure portion of the liquid fuel evaporating with the hot air 44" (paragraph [0047]). To the extent Donnelly discloses heating a surface 26 to the ignition point, that teaches against combination with Mauzey. Mauzey's combustion is intended to take place at the downstream side of the flame holder 48; if the fuel self-ignited in the atomizer 50 as would be required if the first surface is heated to an ignition temperature, that would prevent the Mauzey device from working as disclosed and, worse, would risk ignition of a fuel-air mixture in an enclosed space. (I.e., explosive reaction potential.)

Examiner’s response:
The Examiner respectfully disagrees that Donnelly teaches against the combination with Mauzey.  The Examiner respectfully disagrees that the combination would result in the fuel self-igniting in the atomizer 50.  In the combination, the fuel would ignite at the first face of the primary flame holder (Mauzey, 60).

Applicant asserts:
Thus, the two references are concerned with the same problem but provide disjoint solutions to that problem. Accordingly, their combination would not have been obvious to one of skill in the art. Furthermore, Mauzey is concerned with startup but Donnelly is concerned with steady-state operation, writing, "It is an object of the present invention to provide ... complete combustion of fuels for extended periods of time." (Col. 3, II. 20-22). 

As demonstrated above, the prior art of record, including Mauzey and Donnelly, whether considered alone or in combination, does not disclose or make obvious every feature of claim 1, and the specific arrangement of such features therein. 

Examiner’s response:
	The references do not teach against making the combination simply because they teach different features.




  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762